Exhibit 10.6(b)
June 9, 2009
Cantab Capital Partners LLP
Daedalus House, Staton Rd.
Cambridge CB1 2RE
UK
Attention: Mr. Christopher Pugh

          Re:   Management Agreement Renewals

Dear Mr. Pugh:
We are writing with respect to your management agreements concerning the
commodity pools to which reference is made below (the “Management Agreements”).
We are extending the term of the Management Agreements through June 30, 2010 and
all other provisions of the Management Agreements will remain unchanged.

  •   CTA Capital LLC     •   Citigroup Emerging CTA Portfolio L.P.

Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Ms. Jennifer Magro at the address
above or fax 212-793-1986. If you have any questions I can be reached at
212-559-5046.
Very truly yours,

          CITIGROUP MANAGED FUTURES LLC    
 
       
By:
  /s/ Jennifer Magro
 
   
 
  Jennifer Magro    
 
  Chief Financial Officer & Director    
 
        CANTAB CAPITAL PARTNERS LLP    
 
       
By:
  /s/ C. Pugh
 
    Print Name: C. Pugh    
 
       
JM/sr
       

